On Motion for Rehearing
PER CURIAM.
Defendant’s motion for rehearing com•plains that instruction 1 erroneously failed to require a finding by the jury that by the •exercise of the highest degree of care the bus operator could have seen and known that plaintiff was in a position of danger. Such complaint was not made in defend-ant’s “Points and Authorities” but was .■stated only by way of argument in the argument portion of defendant’s brief. However, we will consider it.
The bus operator, called as a witness by -defendant, testified that the bus was forty feet long and that he stopped the bus headed north about three feet out from the right ■curb with the front door of the bus about eight feet south of the south curb of Delmar; that when the bus was turned from ■that stop to the right into Delmar it was necessary to avoid the traffic moving west •on Delmar, and the turn to the right into Delmar was and had.to be a short turn; ■that to make the short sharp turn to the right into Delmar it was necesary to stop some little distance out from the right curb; ‘that the sharper the turn which is made from that position, the closer the side of the bus will move in toward the right curb; ■that it was then raining; that plaintiff was ■ a passenger on his bus on the occasion men-vtioned in the evidence and after the bus stopped there plaintiff, on crutches, alighted from the front door of the bus; that he saw plaintiff after the latter had alighted from the bus; that he started the bus up and turned it sharply to the right into Delmar Avenue.
It clearly appears from the above that it is conceded by defendant that the bus driver in fact actually did see and know that unless a reasonable opportunity was afforded plaintiff to move to a place of safety after alighting,' that plaintiff was in a position of danger from the starting of the bus; and that the bus driver knew (as he must have known) that to start the bus forward and to the right before plaintiff had a reasonable opportunity to reach a place of safety, would subject plaintiff to the imminent danger of being struck by the turning bus. The exercise of the highest degree of care toward plaintiff, under those circumstances, of necessity had to be proportionate to the danger inherent in plaintiff’s personal situation and to his obvious needs, all of which the bus driver could and did see. Under the evidence and the law the jury had a right to find that the bits driver, having seen plaintiff alight at that place under those circumstances, failed to attentively watch and afford plaintiff a reasonable opportunity to reach a place of safety. ■ ■ ■
Instruction 7, given at defendant’s request, directed the jury to return a verdict for defendant unless plaintiff had proved that the bus operator knew, or by the exercise of the highest degree of care could have known, that plaintiff was not in a position'of safety.1 Instruction 7 covered the matter of which complaint is now made: All the. instructions must be read and considered as a whole. The complaint is wholly without merit.
Other matters mentioned in defendant’s motion for rehearing are fully covered by the opinion heretofore filed.
The motion for rehearing is overruled.